Garnett, J. This is an appeal from a fine of $100, imposed by the Criminal Court of Cook County, on the appellant, for alleged violation of Sec. 1307 of the Eevised Ordinances of the City of Chicago. The ordinance is: “Eo person or persons shall set up, keep or maintain, or permit to be set up, kept, or maintained, in any house or place within the corporate limits occupied or controlled by him or them, any E. O., A. B. C., rooley pooley, keno or faro table, faro bank, roulette, or other instrument, device or thing for the purpose of gaming, or with which money, liquor, or any thing of value shall in any manner be played for, under the penalty of not less than one hundred dollars for each and every offense.” There was no evidence tending to prove the appellant guilty of keeping or maintaining any of the instruments or de vices specifically named in the section, but the proof showed he kept what might be called a lottery or policy shop, and it is so designated by one of the witnesses. For appellee, it is contended that the general words in the ordinance “ or other instrument, device or thing for the purpose of gaming,” covers the act charged against appellant. That is opposed to the well established rule for the construction of penal statutes, which the Supreme Court of this State has announced in Shirk v. The People, 121 Ill. 61. In that case the indictment was founded on Sec. 107 of the Criminal Code, prescribing a punishment jn the penitentiary for making, passing, uttering or publishing, with an intention to defraud any other person, any fictitious bill, note or check, or other instrument of writing for the payment of money or property. The instrument which Shirk was charged with feloniously uttering, publishing and passing was not a bill, note or check, or of the same class as bills, notes a.nd checks, although it contained, among other things, a written contract to pay money. But the court held the indictment could not be sustained, ad. hering to the rule that if general words in a penal statute follow an enumeration of particular cases, such general words are held to apply only to cases of the same kind as those which are expressly mentioned. To the same effect, see City of St. Louis v. Laughlin, 49 Mo. 559; Sandiman v. Breach, 14 E. C. L. 52; Regina v. Reed, 28 E. L. & E. 133. The punishment under Sec. 1307 of the ordinance being erroneous, the judgment of the Criminal Court is reversed. Judgment reversed.